DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-064037 was received on 06 May 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 30 March 2021 have been considered by the examiner.

Drawings
The drawings filed on 30 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Toyoizumi et al. (JP2019-071823 using USPGPub 2020/0317461 A1 for translation purposes).
With regard to Claim 1, Toyoizumi discloses a printing device (Fig. 1; image forming system 100; ¶0027) comprising: 
a first accommodating unit configured to accommodate a printing medium therein (waste bin 29; Fig. 1; ¶0035); 
a first conveying path, along which the printing medium is conveyed in a first conveying direction (D1; Fig. 1); 
(Fig. 1, image former 17) disposed along the first conveying path (Fig. 1, image former 17) and configured to record an image on the printing medium(Fig. 1, image former 17; ¶0032); 
a cutting unit (Fig. 1; cutter 26; ¶0037) configured to cut the printing medium to separate the printing medium into a first printing medium and a second printing medium (¶0034, 0049; ¶0061); 
a second accommodating unit (T11, T12, or T13) configured to accommodate therein the second printing medium which has is produced by cutting the printing medium by the cutting unit (¶0034, 0049; ¶0061), 
a length of the second accommodating unit (T11, T12, or T13) in a printing medium conveying direction is shorter than a length of the first accommodating unit in the printing medium conveying direction (Fig. 1; T11,T12, and T13 all shorter in length than 29); and 
a second conveying path (toward discharge tray T12), along which the second printing medium (¶0034, 0049; ¶0061) is conveyed to the second accommodating unit in a second conveying direction that is different from the first conveying direction (Fig. 1; T12 as second accommodating unit having different conveying direction upward to tray as shown).

With regard to Claim 2, Toyoizumi further discloses wherein a length of the second accommodating unit in a vertical direction is shorter than a length of the first accommodating unit in the vertical direction (vertical depth of 29 much longer than vertical depth of T12 as shown; Fig. 1).

With regard to Claim3, Toyoizumi further discloses wherein the second accommodating unit (Fig. 1, T12) is disposed above the image recording unit (Fig. 1; image former 17).

With regard to Claim 5, Toyoizumi further discloses an image- reading unit (Fig. 1; image reader 16) configured to read image recorded on the printing medium (¶0031), wherein the second accommodating unit is disposed beneath the image-reading unit (Fig. 1; T12 below as shown).

With regard to Claim 7, Toyoizumi further discloses wherein the second accommodating unit (T12) is disposed at such a position that the second accommodating unit is at least partly offset from the image-reading unit in the printing medium conveying direction (T12 and image reading unit 16 fully offset in conveying direction as shown; Fig. 1).

With regard to Claim 9, Toyoizumi further discloses wherein the second accommodating unit (T12; Fig. 1) is disposed above a front portion of the first accommodating unit (waste bin 29).

With regard to Claim 10, Toyoizumi further discloses wherein the second accommodating unit (T12) is smaller in size than the first accommodating unit (Fig. 1; T12 smaller than waste bin 29 as shown), and is detachably disposed in the first accommodating unit.

With regard to Claim 12, Toyoizumi further discloses wherein the first accommodating unit (Fig. 1; 29) includes a first placement part configured to support the printing medium thereon (bottom of bin 29), and wherein second accommodating unit (Fig. 1; T12) includes a (bottom of T12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoizumi, in view of Sunami (US PGPub 2020/0117405 A1).
With regard to Claim 6, Toyoizumi further discloses wherein the image-reading unit includes: 
a glass plate configured to support the printing medium thereon; 
(¶0031) on the glass plate; and 
a light-receiving element configured to receive light that is irradiated on the printing medium and is reflected off the printing medium (¶0031), 
wherein the second accommodating unit is arranged between the glass plate and the image-recording unit (Fig. 1; T12 between 16 and 17 as shown).
Toyoizumi does not explicitly disclose a glass plate configured to support the printing medium thereon.
The secondary reference of Sunami discloses a glass plate configured to support the printing medium thereon (¶0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the glass support of Sunami, with the image-reading unit of Toyoizumi, in order to allow the light source to irradiate a document placed on the glass with light to read an image from the reflected light of the document, as taught by Sunami (¶0023).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoizumi, in view of Sunami, and further in view of Takeda et al. (US PGPub 2019/0126646 A1), hereinafter Takeda.
With regard to Claim 8, Toyoizumi-Sunami does not explicitly disclose wherein the second accommodating unit is arranged so as to protrude out from under the image-reading unit in the printing medium conveying direction, and wherein the second accommodating unit includes a cover configured to opened to allow retrieval of the second printing medium from an inside of the second accommodating unit.
Takeda discloses wherein the second accommodating unit (Figs. 1-2; discharge tray 7) is arranged so as to protrude out from under the image-reading unit in the printing medium conveying direction (Fig. 2; discharge tray 7 further rightward in the illustration than the scanner 1), and wherein the second accommodating unit (discharge tray 7) includes a cover (Fig. 25; ¶0187; second receiving portion 81 pivotably rotated to open and close access to the inside) configured to opened to allow retrieval of the second printing medium from an inside of the second accommodating unit (Fig. 25; ¶0187; second receiving portion 81 pivotably rotated to open and close access to the inside; ¶0189).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of Takeda, with the combination of Toyoizumi-Aoyama, in order to access the inside of the casing as needed for medium retrieval, as taught by Takeda (Fig. 25; ¶0187-0189).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoizumi, in view of Tsumura et al. (US PGPub 2015/0344258 A1), hereinafter Tsumura.
With regard to Claim 15, Toyoizumi further discloses a residual quantity sensor configured to detect the residual quantity of the second printing medium accommodated in the second accommodating unit (Abstract).  
Toyoizumi does not explicitly disclose a printing medium sensor configured to detect the size of the second printing medium accommodated in the second accommodating unit.
The secondary reference of Tsumura discloses a printing medium sensor configured to detect the size of the second printing medium accommodated in the second accommodating unit (Fig. 1, discharge tray 30; sheet size detection sensor 28c detects size of the paper sheet 200 to be discharged; ¶0053-0057).
Tsumura, with the printing device of Toyoizumi, in order to notify the CPU of the timings thereof, as taught by Tsumura (¶0056).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoizumi, in view of Tsumura, in view of Maeda (US PGPub 2015/0002862 A1).
With regard to Claim 16, Toyoizumi further discloses a display unit (Fig. 1; display 18); and a controller configured to control the display unit to display both of data of the size of the second printing medium detected by the printing medium sensor and data of the residual quantity of the second printing medium detected by the residual quantity sensor (¶0083).
Toyoizumi-Tsumura does not explicitly disclose to display the size of the medium.
The tertiary reference of Maeda discloses to display the size of the medium (¶0112; 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the size display of Maeda, with the combination of Toyoizumi-Tsumura, in order to allow the user to correct both or one of the set paper size and the size of printing paper used for printing by the printing apparatus 100 and to issue an instruction for printing again, as taught by (Maeda ¶0112).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 4 is that applicants claimed invention includes a printing device having a casing, in which the image-recording unit is provided, the casing being formed with an opening, an interior space of the casing and an outside of the casing communicating with each other through the opening, wherein the image recording unit includes a platen configured to support the printing medium thereon, the platen being arranged so as to be pivotably movable between a first position and a second position, and wherein, in a case where the platen is in the second position, a communication path is formed between the opening and part of the first conveying path opposing the image-recording unit for removing a printing medium jammed in the first conveying path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 11 is that applicants claimed invention includes a printing device wherein the second accommodating unit is configured such that a length of the second accommodating unit in a front-rear direction is adjustable.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 13 is that applicants claimed invention includes a printing device an operating unit configured to set the size of the second printing medium that should be conveyed to the second accommodating unit, wherein the controller is configured to control the conveying unit to convey the second printing medium to the second accommodating unit in a case where the second printing medium has a size the same as the size set by the operating unit, and not to convey the second printing medium to the second accommodating unit in a case where the size of the second printing medium has a size different from the size set by the operating unit.  .  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 14 is that applicants claimed invention includes a printing device having a conveying unit configured to convey the printing medium from the first accommodating unit to the image recording unit along the first conveying path and convey the second printing medium from the second accommodating unit to the image recording unit along the first conveying path; and an operating unit configured to set which of the printing medium accommodated in the first accommodating unit and the second printing medium accommodated in the second accommodating unit should be prioritized, wherein the controller is configured to control, based on a result of setting by the operating unit, the conveying unit to convey, to the image-recording unit, one of the printing medium accommodated in the first accommodating unit and second printing medium accommodated in the second accommodating unit that is prioritized.  It is this limitation, expressed in the claim .
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 17 is that applicants claimed invention includes a printing device having a conveying unit configured to convey the second printing medium from the second accommodating unit along the first conveying path; and a storage unit, wherein the controller stores, in the storage unit, data of the size of the second printing medium detected by the printing medium sensor, and data of the residual quantity of the second printing medium detected by the residual quantity sensor, and wherein, in a case where the size and quantity of the second printing medium stored in the storage unit meet prescribed conditions, the controller gives priority to the second printing medium accommodated in the second accommodating unit over the printing medium accommodated in the first accommodating unit, and controls the conveying unit to convey the second printing medium from the second accommodating unit to the image-recording unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853